FORM OF
 
SUBSCRIPTION AGREEMENT
 
Vyteris, Inc.
13-01 Pollitt Drive
Fairlawn, NJ  07410


Ladies and Gentlemen:


1.           Subscription.  The undersigned (the “Purchaser”, which term for
greater certainty shall include any beneficial person for whom it is acting),
intending to be legally bound, hereby irrevocably agrees to purchase from
Vyteris, Inc., a Nevada corporation (the “Company”) the number of units (the
“Units”) set forth on the signature page hereof at a purchase price of $100,000
per Unit.  This subscription is submitted to you in accordance with and subject
to the terms and conditions described in this Subscription Agreement and the
Confidential Private Placement Memorandum of the Company dated November 4, 2009,
as may amended or supplemented from time to time, including all attachments,
schedules and exhibits thereto (the “Memorandum”), relating to the offering (the
“Offering”) by the Company of a minimum (the “Minimum Amount”) of 10 Units
($1,000,000) and a maximum (the “Maximum Amount”) of 70 Units ($7,000,000) with
an overallotment of up to 30 Units ($3,000,000).  Each Unit consists of (i) a
$100,000 principal amount of 0% Senior Subordinated Convertible Promissory Note
due three (3) years from the initial closing date (each, a “Note” and
collectively, the “Notes”) and (ii) a five (5) year warrant (each, a “Warrant”
and collectively, the “Warrants”), with each Warrant entitling the holder to
purchase such number of shares of the Company’s common stock, par value $0.001
per share (the “Common Stock”) equal to one hundred percent (100%) of the shares
of Common Stock that the Note is initially convertible into, at an initial
exercise price equal to the 125% of the initial Note Conversion Price (as
defined in the Memorandum); provided, however, that the initial exercise price
of the Warrant shall be 100% of the initial Note Conversion Price for purchasers
that participate in the First Closing (as hereinafter defined).


The terms of the Offering are more completely described in the Memorandum and
such terms are incorporated herein in their entirety.


2.           Payment.  The Purchaser encloses herewith a check payable to, or
will immediately make a wire transfer payment to, “Signature Bank, Escrow Agent
for Vyteris, Inc.” in the full amount of the purchase price of the Units being
subscribed for (“Purchase Price”).  To request wire transfer instructions,
please contact Ms. DiAnn Ellis, Spencer Trask Ventures, Inc.,
telephone no. (212) 326-9200, ext. 672.  Such funds will be held for the
Purchaser's benefit, and will be returned promptly, without interest or offset
if this Subscription Agreement is not accepted by the Company, the Offering is
terminated pursuant to its terms or by the Company or Spencer Trask Ventures,
Inc. (in its capacity as the “Placement Agent”), prior to the First Closing or
the Minimum Amount is not sold.  Together with a check for, or wire transfer of,
the full Purchase Price, the Purchaser is delivering two completed and executed
Omnibus Signature Pages to this Subscription Agreement, the Warrant, in the form
of Annex C to the Memorandum (the “Warrant”) and the Security Agreement in the
form of Annex D to the Memorandum (the “Security Agreement”).


E-1

--------------------------------------------------------------------------------


 
3.           Deposit of Funds.  All payments made as provided in Section 2
hereof shall be deposited by the Placement Agent as soon as practicable with
Signature Bank (the “Escrow Agent”), in a non-interest-bearing escrow account
(the “Escrow Account”) until the earliest to occur of (a) the closing of the
sale of the Minimum Amount (the “First Closing”), (b) the rejection of such
subscription, and (c) the termination of the Offering by the Company or the
Placement Agent.  The Company and the Placement Agent may continue to offer and
sell the Units and conduct additional closings (each, a “Closing”) for the sale
of additional Units after the First Closing and until the termination of the
Offering.


4.           Acceptance of Subscription.  The Purchaser understands and agrees
that the Company in its sole discretion reserves the right to accept or reject
this or any other subscription for Units, in whole or in part, notwithstanding
prior receipt by the Purchaser of notice of acceptance of this
subscription.  The Company shall have no obligation hereunder until the Company
shall execute and deliver to the Purchaser an executed copy of this Subscription
Agreement.  If this subscription is rejected in whole, or this Offering of Units
is terminated or the Minimum Amount is not raised, all funds received from the
Purchaser will be returned without interest or offset, and this Subscription
Agreement shall thereafter be of no further force or effect.  If this
subscription is rejected in part, the funds for the rejected portion of this
subscription will be returned without interest or offset, and this Subscription
Agreement will continue in full force and effect to the extent this subscription
was accepted.


5.          Representations and Warranties.


  The Purchaser hereby acknowledges, represents, warrants, and agrees as
follows:


(a)         None of the Units, Notes, Warrants, Common Stock issuable upon
exercise of the Warrants or conversion of the Notes (the “Conversion Shares”),
offered pursuant to the Memorandum is registered under the Securities Act of
1933, as amended from time to time (the “Securities Act”), or any state
securities laws.  The Purchaser understands that the offering and sale of the
Units is intended to be exempt from registration under the Securities Act, by
virtue of Section 4(2) thereof and the provisions of Regulation D, promulgated
under the Securities Act and as amended from time to time (“Regulation D”) as
promulgated by the U. S. Securities and Exchange Commission (the “SEC”), based,
in part, upon the representations, warranties and agreements of the Purchaser
contained in this Subscription Agreement;


(b)         The Purchaser and the Purchaser's attorney, accountant, purchaser
representative and/or tax adviser, if any (collectively, the “Advisers”), have
received the Memorandum, as well as copies of reports, schedules, forms,
statements and other documents required to be filed by the Company under the
Securities Act and the Securities Exchange Act of 1934, as amended from time to
time (the “Exchange Act”), including pursuant to Section 13(a) or 15(d) thereof
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Documents”), that have been made available in hard copy or electronically
through the SEC’s EDGAR system and all other documents requested by the
Purchaser, have carefully reviewed them and understand the information contained
therein;


E-2

--------------------------------------------------------------------------------


 
(c)         Neither the SEC nor any state securities commission or other
regulatory body has approved the Units, any of the Notes, Warrants or the
Conversion Shares, or passed upon or endorsed the merits of the offering of
Units or confirmed the accuracy or determined the adequacy of the
Memorandum.  The Memorandum has not been reviewed by any federal, state or other
regulatory authority;


(d)         All documents, records, and books pertaining to the investment in
the Units (including, without limitation, the Memorandum) which have reasonably
been requested have been made available for inspection by such Purchaser and its
Advisers, if any;


(e)          The Purchaser and its Advisers, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the offering of the Units and the
business, financial condition, results of operations of the Company, and all
such questions have been answered to the full satisfaction of the Purchaser and
its Advisers, if any;


(f)          In evaluating the suitability of an investment in the Company, the
Purchaser has not relied upon any representation or information (oral or
written) other than those included in the Memorandum.


(g)         The Purchaser is unaware of, is in no way relying on, and did not
become aware of the Offering of the Units through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or the
Internet (including, without limitation, internet “blogs”, bulletin boards,
discussion groups and social networking sites) in connection with the Offering
and sale of the Units and is not subscribing for the Units and did not become
aware of the Offering of the Units through or as a result of any seminar or
meeting to which the Purchaser was invited by, or any solicitation of a
subscription by, a person not previously known to the Purchaser in connection
with investments in securities generally;


(h)         The Purchaser has taken no action that would give rise to any claim
by any person for brokerage commissions, finders’ fees or the like relating to
this Subscription Agreement or the transactions contemplated hereby (other than
commissions to be paid by the Company to the Placement Agent or as otherwise
described in the Memorandum) and, in turn, to be paid to its selected dealers;


(i)           The Purchaser, together with its Advisers, as the case may be, has
such knowledge and experience in financial, tax, and business matters, and, in
particular, investments in high risk securities, so as to enable it to utilize
the information made available to it in connection with the Offering to evaluate
the merits and risks of an investment in the Units and the Company and to make
an informed investment decision with respect thereto.


E-3

--------------------------------------------------------------------------------


 
(j)           The Purchaser is not relying on the Company, the Placement Agent
or any of their respective employees or agents with respect to the legal, tax,
economic and related considerations of an investment in the Units, and the
Purchaser has relied on the advice of, or has consulted with, only its own
Advisers;


(k)          The Purchaser is acquiring the Units solely for such Purchaser's
own account for investment purposes only and not with a view to or intent of
resale or distribution thereof, in whole or in part.  The Purchaser has no
agreement or arrangement, formal or informal, with any person to sell or
transfer all or any part of the Units, the Notes, Warrants or the Conversion
Shares, and the Purchaser has no plans to enter into any such agreement or
arrangement;


(l)           The Purchaser must bear the substantial economic risks of the
investment in the Units indefinitely because none of the securities included in
the Units may be sold, hypothecated or otherwise disposed of unless subsequently
registered under the Securities Act and applicable state securities laws or an
exemption from such registration is available.  Legends shall be placed on the
securities included in the Units to the effect that they have not been
registered under the Securities Act or applicable state securities laws and
appropriate notations thereof will be made in the Company's stock books.  Stop
transfer instructions will be placed with the transfer agent, if any, of the
Units.  There can be no assurance that there will be any market for resale of
the securities included in the Units, nor can there be any assurance that such
securities will be freely transferable at any time in the foreseeable future;


(m)         The Purchaser has adequate means of providing for such Purchaser's
current financial needs and foreseeable contingencies and has no need for
liquidity of its investment in the Units for an indefinite period of time;


(n)          The Purchaser is aware that an investment in the Units is high-risk
and involves a number of very significant risks and has carefully read and
considered the matters set forth under the caption “Risk Factors” in the
Memorandum, and, in particular, acknowledges that the Company has experienced
significant losses since inception, is experiencing a severe, continuing cash
shortage and will be required to raise additional capital until it generates
revenues to cover its working capital deficit and the Company’s consolidated
financial statements for the fiscal year ended December 31, 2008 contains an
opinion from its independent registered public accountants regarding the
Company’s potential inability to continue as a going concern due to its
operating losses and need for additional capital;


(o)          The Purchaser meets the requirements of at least one of the
suitability standards for an “accredited investor,” as the term is defined
Regulation D under the Securities Act and as set forth on the Accredited
Investor Certification contained herein;


E-4

--------------------------------------------------------------------------------


 
(p)           The Purchaser (i) if a natural person, represents that the
Purchaser has reached the age of 21 and has full power and authority to execute
and deliver this Subscription Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Units, such entity is duly organized, validly existing and in good
standing under the laws of the state of its organization, the consummation of
the transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the securities
constituting the Units, the execution and delivery of this Subscription
Agreement has been duly authorized by all necessary action, this Subscription
Agreement has been duly executed and delivered on behalf of such entity and is a
legal, valid and binding obligation of such entity; or (iii) if executing this
Subscription Agreement in a representative or fiduciary capacity, represents
that it has full power and authority to execute and deliver this Subscription
Agreement in such capacity and on behalf of the subscribing individual, ward,
partnership, trust, estate, corporation, or limited liability company or
partnership, or other entity for whom the Purchaser is executing this
Subscription Agreement, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Subscription Agreement and make
an investment in the Company, and represents that this Subscription Agreement
constitutes a legal, valid and binding obligation of such entity.  The execution
and delivery of this Subscription Agreement will not violate or be in conflict
with any order, judgment, injunction, agreement or controlling document to which
the Purchaser is a party or by which it is bound;


(q)          The Purchaser and its Advisers, if any, have had the opportunity to
obtain any additional information, to the extent the Company had such
information in its possession or could acquire it without unreasonable effort or
expense and subject to certain confidentiality restrictions, necessary to verify
the accuracy of the information contained in the Memorandum and all documents
received or reviewed in connection with the purchase of the Units and have had
the opportunity to have representatives of the Company provide them with such
additional information regarding the terms and conditions of this particular
investment and the financial condition, results of operations, business of the
Company deemed relevant by the Purchaser or the Advisers, if any, and all such
requested information, to the extent the Company had such information in its
possession or could acquire it without unreasonable effort or expense, has been
provided to the full satisfaction of the Purchaser and its Advisers, if any;


(r)           Any information which the Purchaser has heretofore furnished or is
furnishing herewith the Company or the Placement Agent is complete and accurate
and may be relied upon by the Company and the Placement Agent in determining the
availability of an exemption from registration under federal and state
securities laws in connection with the offering of securities as described in
the Memorandum.  The Purchaser further represents and warrants that it will
notify and supply corrective information to the Company and the Placement Agent
immediately upon the occurrence of any change therein occurring prior to the
Company's issuance of the securities contained in the Units;


(s)           The Purchaser has significant prior investment experience,
including investment in non-registered and high risk securities.  The Purchaser
has a sufficient net worth to sustain a loss of its entire investment in the
Company in the event such a loss should occur.  The Purchaser's overall
commitment to investments which are not readily marketable is not excessive in
view of the Purchaser’s net worth and financial circumstances and the purchase
of the Units will not cause such commitment to become excessive.  The investment
is a suitable one for the Purchaser;


E-5

--------------------------------------------------------------------------------


 
(t)          The Purchaser is satisfied that the Purchaser has received adequate
information with respect to all matters which it or its Advisers, if any,
consider material to its decision to make this investment;


(u)         The Purchaser acknowledges that any estimates or forward-looking
statements or projections included in the Memorandum were prepared by the
Company in good faith but that the attainment of any such projections, estimates
or forward-looking statements cannot be guaranteed by the Company and should not
be relied upon;


(v)         No oral or written representations have been made, or oral or
written information furnished, to the Purchaser or its Advisers, if any, in
connection with the Offering which are in any way inconsistent with the
information contained in the Memorandum;


(w)         Within five (5) days after receipt of a request from the Company or
the Placement Agent, the Purchaser will provide such information and deliver
such documents as may reasonably be necessary to comply with any and all laws
and ordinances to which the Company or the Placement Agent is subject;


(x)          The Purchaser's substantive relationship with the Placement Agent
or subagent through which the Purchaser is subscribing for Units predates the
Placement Agent's or such subagent's contact with the Purchaser regarding an
investment in the Units;


(y)         THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING
OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF
SAID ACT AND SUCH LAWS.  THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.  THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE
SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER
REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR
ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE
MEMORANDUM.  ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL;


(z)           The Purchaser acknowledges that none of the Units, the Notes,
Warrants or the Conversion Shares have been recommended by any federal or state
securities commission or regulatory authority.  In making an investment
decision, investors must rely on their own examination of the Company and the
terms of the Offering, including the merits and risks involved.  Furthermore,
the foregoing authorities have not confirmed the accuracy or determined the
adequacy of this Subscription Agreement or the Memorandum.  Any representation
to the contrary is a criminal offense.  The Units, the Notes, Warrants and the
Conversion Shares, are subject to restrictions on transferability and resale and
may not be transferred or resold except as permitted under the Securities Act,
and the applicable state securities laws, pursuant to registration or exemption
therefrom.  The Purchaser should be aware that it will be required to bear the
financial risks of this investment for an indefinite period of time;


E-6

--------------------------------------------------------------------------------


 
(aa)       (For Employee Retirement Income Security Act (“ERISA”) plans
only)    The fiduciary of the ERISA plan (the “Plan”) represents that such
fiduciary has been informed of and understands the Company’s investment
objectives, policies and strategies, and that the decision to invest “plan
assets” (as such term is defined in ERISA) in the Company is consistent with the
provisions of ERISA that require diversification of plan assets and impose other
fiduciary responsibilities.  The Purchaser fiduciary or Plan (a) is responsible
for the decision to invest in the Company; (b) is independent of the Company or
any of its affiliates; (c) is qualified to make such investment decision; and
(d) in making such decision, the Purchaser fiduciary or Plan has not relied
primarily on any advice or recommendation of the Company or any of its
affiliates;


(bb)       The Purchaser should check the Office of Foreign Assets Control
(“OFAC”) website at <http://www.treas.gov/ofac> before making the following
representations.  The Purchaser represents that the amounts invested by it in
the Company in the Offering were not and are not directly or indirectly derived
from activities that contravene federal, state or international laws and
regulations, including anti-money laundering laws and regulations.  Federal
regulations and Executive Orders administered by OFAC prohibit, among other
things, the engagement in transactions with, and the provision of services to,
certain foreign countries, territories, entities and individuals.  The lists of
OFAC prohibited countries, territories, persons and entities can be found on the
OFAC website at <http://www.treas.gov/ofac>.  In addition, the programs
administered by OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or
entities in certain countries regardless of whether such individuals or entities
appear on the OFAC lists;


(cc)        To the best of the Purchaser’s knowledge, none of: (1) the
Purchaser; (2) any person controlling or controlled by the Purchaser; (3) if the
Purchaser is a privately-held entity, any person having a beneficial interest in
the Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a country, territory, individual
or entity named on an OFAC list, or a person or entity prohibited under the OFAC
Programs.  Please be advised that the Company may not accept any amounts from a
prospective investor if such prospective investor cannot make the representation
set forth in the preceding paragraph.  The Purchaser agrees to promptly notify
the Company and the Placement Agent should the Purchaser become aware of any
change in the information set forth in these representations.  The Purchaser
understands and acknowledges that, by law, the Company may be obligated to
“freeze the account” of the Purchaser, either by prohibiting additional
subscriptions from the Purchaser, declining any redemption requests and/or
segregating the assets in the account in compliance with governmental
regulations, and the Placement Agent may also be required to report such action
and to disclose the Purchaser’s identity to OFAC.  The Purchaser further
acknowledges that the Company may, by written notice to the Purchaser, suspend
the redemption rights, if any, of the Purchaser if the Company reasonably deems
it necessary to do so to comply with anti-money laundering regulations
applicable to the Company and the Placement Agent or any of the Company’s other
service providers.  These individuals include specially designated nationals,
specially designated narcotics traffickers and other parties subject to OFAC
sanctions and embargo programs;
____________________________
 
1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.
 
E-7

--------------------------------------------------------------------------------


 
(dd)       To the best of the Purchaser’s knowledge, none of: (1) the Purchaser;
(2) any person controlling or controlled by the Purchaser; (3) if the Purchaser
is a privately-held entity, any person having a beneficial interest in the
Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a senior foreign political
figure1, or any immediate family2 member or close associate3 of a senior foreign
political figure, as such terms are defined in the footnotes below; and


(ee)        If the Purchaser is affiliated with a non-U.S. banking institution
(a “Foreign Bank”), or if the Purchaser receives deposits from, makes payments
on behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated affiliate.


6.           Public Information Failure.  At any time during the period
commencing the six (6) month anniversary of the First Closing date and ending at
such time that all of the shares of Common Stock issuable upon conversion of the
Notes and exercise of the Warrants (hereinafter “Underlying Shares”) can be sold
either pursuant to a registration statement, or if a registration statement is
not available for the resale of all of such securities, may be sold without the
requirement for the Company to be in compliance with Rule 144(c)(1) and
otherwise without restriction or limitation pursuant to Rule 144, if the Company
shall fail for any reason or no reason to satisfy the current public information
requirement under Rule 144(c) (a “ Public Information Failure ”) then, as a
remedy for the damages to any holder of such securities by reason of any such
delay in or reduction of its ability to sell the Underlying Shares (which remedy
shall not be exclusive of any other remedies available), including, without
limitation, specific performance), the Company shall pay to each holder of
Underlying Shares who is not eligible to sell all of his, her or its Underlying
Shares pursuant to Rule 144 as a result of such Public Information Failure an
amount in cash, as liquidated damages and not as a penalty equal to one and one
half (1.5%) percent of the aggregate Purchase Price on the day of a Public
Information Failure and on every thirtieth (30th) day (pro rated for periods
totaling less than thirty (30) days) thereafter until the earlier of (i) the
date such Public Information Failure is cured and (ii) such time that such
public information is no longer required pursuant to Rule 144. The payments to
which a holder shall be entitled pursuant to this Section 6 are referred to
herein as “Public Information Failure Payments.” Public Information Failure
Payments shall be paid on the earlier of (I) the last day of the calendar month
during which such Public Information Failure Payments are incurred and (II) the
fifth (5th) Business Day after the event or failure giving rise to the Public
Information Failure Payments is cured.   Notwithstanding the foregoing, no
Public Information Failure Payments shall be required to be made to any such
Subscriber who is an officer, director or 10% shareholder of the Company.
_________________________
 
1  A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.
 
2   “Immediate family” of a senior foreign political figure typically includes
the figure’s parents, siblings, spouse, children and in-laws.
 
3  A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.
 
E-8

--------------------------------------------------------------------------------


 
7.          Piggyback Registration Rights.  If at any time prior to the
expiration of the 24 months from the date of this Agreement (“Registration
Period”) the Company shall determine to file with the SEC a Registration
Statement relating to an offering for its own account or the account of others
under the 1933 Act of any of its equity securities (other than on Form S-4 or
Form S-8 or their then equivalents relating to equity securities to be issued
solely in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans), the Company shall send to Purchaser written notice of such determination
and, if within fifteen (15) days after the effective date of such notice, the
Purchaser shall so request in writing, the Company shall include in such
Registration Statement all or any part of the Common Stock being purchased
hereunder the Purchaser requests to be registered (“Registrable Securities”),
except that if, in connection with any underwritten public offering for the
account of the Company, the managing underwriter(s) thereof shall impose a
limitation on the number of shares of Common Stock which may be included in the
Registration Statement because, in such underwriter(s)' judgment, marketing or
other factors dictate such limitation is necessary to facilitate public
distribution, then the Company shall be obligated to include in such
Registration Statement only such limited portion of the Registrable Securities
with respect to which the Purchaser has requested inclusion hereunder as the
underwriter shall permit.


8.           Appointment of Collateral Agent.


(a)          The Purchaser hereby authorizes Collateral Agents, LLC, a New York
limited liability company, to act as collateral agent (“Collateral Agent”) on
behalf of the Purchaser and any other purchasers of the Notes, and in such
capacity to enter into the Security Agreement and to exercise for the benefit of
the Purchaser all rights, powers and remedies provided to it, under or pursuant
to the Security Agreement including, without limitation, those available upon an
Event of Default (as defined in the Security Agreement), subject always to the
terms, conditions, limitations and restrictions provided in the Security
Agreement.  The Purchaser has carefully reviewed the Security Agreement and
understands the information contained therein.


E-9

--------------------------------------------------------------------------------


 
9.           Indemnification.  The Purchaser agrees to indemnify and hold
harmless the Company, the Placement Agent, the Collateral Agent and their
respective officers, directors, employees, agents, control persons and
affiliates from and against all losses, liabilities, claims, damages, costs,
fees and expenses whatsoever (including, but not limited to, any and all
expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of any actual or
alleged false acknowledgment, representation or warranty, or misrepresentation
or omission to state a material fact, or breach by the Purchaser of any covenant
or agreement made by the Purchaser herein or in any other document delivered in
connection with this Subscription Agreement.
 
10.         Irrevocability; Binding Effect.  The Purchaser hereby acknowledges
and agrees that the subscription hereunder is irrevocable by the Purchaser,
except as required by applicable law, and that this Subscription Agreement shall
survive the death or disability of the Purchaser and shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns.  If the Purchaser is
more than one person, the obligations of the Purchaser hereunder shall be joint
and several and the agreements, representations, warranties, and acknowledgments
herein shall be deemed to be made by and be binding upon each such person and
such person's heirs, executors, administrators, successors, legal
representatives, and permitted assigns.


11.         Modification.  This Subscription Agreement shall not be modified or
waived except by an instrument in writing signed by the party against whom any
such modification or waiver is sought.
 
12.         Immaterial Modifications to the Transaction Documents.  The Company
may, at any time prior to the expiration of the Offering Period (as defined in
the Memorandum), amend this Subscription Agreement, the Note, Warrant or
Security Agreement (this Subscription Agreement, the Note, Warrant and the
Security Agreement are collectively referred to herein as the “Transaction
Documents”) if necessary to clarify any provision therein, or supplement the
Memorandum for events occurring after the date of the Memorandum, without first
providing notice or obtaining prior consent of the Purchaser, if, and only if,
such modification is not material in any respect.
 
13.         Notices.  Any notice or other communication required or permitted to
be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or delivered against receipt to the party to whom it
is to be given (a) if to the Company, at the address set forth above, or (b) if
to the Purchaser, at the address set forth on the signature page hereof (or, in
either case, to such other address as the party shall have furnished in writing
in accordance with the provisions of this Section 13).  Any notice or other
communication given by certified mail shall be deemed given at the time of
certification thereof, except for a notice changing a party's address which
shall be deemed given at the time of receipt thereof.


14.         Assignability.  This Subscription Agreement and the rights,
interests and obligations hereunder are not transferable or assignable by the
Purchaser and the transfer or assignment of the Units, the Notes, the Warrants
or the Conversion Shares shall be made only in accordance with all applicable
laws.


E-10

--------------------------------------------------------------------------------


 
15.         Applicable Law.  This Subscription Agreement shall be governed by
and construed in accordance with the laws of the State of New York, applicable
to contracts to be wholly-performed within said State.


16.         Arbitration.  The parties agree to submit all controversies to
arbitration in accordance with the provisions set forth below and understand
that:


(a)           Arbitration is final and binding on the parties.


(b)           The parties are waiving their right to seek remedies in court,
including the right to a jury trial.


(c)           Pre-arbitration discovery is generally more limited and different
from court proceedings.


(d)           The arbitrator's award is not required to include factual findings
or legal reasoning and any party's right to appeal or to seek modification of
rulings by arbitrators is strictly limited.


(e)           The panel of arbitrators will typically include a minority of
arbitrators who were or are affiliated with the securities industry.


(f)           All controversies which may arise between the parties concerning
this Subscription Agreement shall be determined by arbitration pursuant to the
rules then pertaining to the Financial Industry Regulatory Authority, Inc. (the
“FINRA”) in New York City, New York.  Judgment on any award of any such
arbitration may be entered in the Supreme Court of the State of New York in New
York County or in any other court located in New York County, New York having
jurisdiction of the Person or Persons against whom such award is rendered.  Any
notice of such arbitration or for the confirmation of any award in any
arbitration shall be sufficient if given in accordance with the provisions of
this Agreement.  The parties agree that the determination of the arbitrators
shall be binding and conclusive upon them.


17.         Blue Sky Qualification.  The purchase of Units under this
Subscription Agreement is expressly conditioned upon the exemption from
qualification of the offer and sale of the Units from applicable federal and
state securities laws.  The Company shall not be required to qualify this
transaction under the securities laws of any jurisdiction and, should
qualification be necessary, the Company shall be released from any and all
obligations to maintain its offer, and may rescind any sale contracted, in the
jurisdiction.


18.         Use of Pronouns.  All pronouns and any variations thereof used
herein shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require.


E-11

--------------------------------------------------------------------------------


 
19.          Confidentiality.  The Purchaser acknowledges and agrees that any
information or data the Purchaser has acquired from or about the Company, not
otherwise properly in the public domain, including, without the limitation, the
Memorandum, as well as the fact that the Company is undertaking a private
offering of its securities, was received in confidence.  The Purchaser agrees
not to divulge, communicate or disclose, except as may be required by law or for
the performance of this Agreement, or use to the detriment of the Company or for
the benefit of any other person or persons, or misuse in any way, any
confidential information of the Company, including any scientific, technical,
trade or business secrets of the Company, as well as the fact that the Company
is undertaking a private offering of its securities.


20.          Miscellaneous.


(a)           This Subscription Agreement, together with the Transaction
Documents, constitute the entire agreement between the Purchaser and the Company
with respect to the subject matter hereof and supersede all prior oral or
written agreements and understandings, if any, relating to the subject matter
hereof.  The terms and provisions of this Subscription Agreement may be waived,
or consent for the departure therefrom granted, only by a written document
executed by the party entitled to the benefits of such terms or provisions.


(b)           The representations and warranties of the Purchaser made in this
Subscription Agreement shall survive the execution and delivery hereof and
delivery of the Notes and Warrants contained in the Units.


(c)           Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Subscription Agreement and the
transactions contemplated hereby whether or not the transactions contemplated
hereby are consummated.


(d)           This Subscription Agreement may be executed in one or more
counterparts each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument.


(e)           Each provision of this Subscription Agreement shall be considered
separable and, if for any reason any provision or provisions hereof are
determined to be invalid or contrary to applicable law, such invalidity or
illegality shall not impair the operation of or affect the remaining portions of
this Subscription Agreement.


(f)           Paragraph titles are for descriptive purposes only and shall not
control or alter the meaning of this Subscription Agreement as set forth in the
text.


(g)          The Purchaser understands and acknowledges that there may be
multiple Closings for the Offering.


21.           Omnibus Signature Page.  This Subscription Agreement is intended
to be read and be construed in conjunction with the Notes, Warrants and Security
Agreement pertaining to the issuance by the Company of the Units to subscribers
pursuant to the Memorandum.  Accordingly, pursuant to the terms and conditions
of this Subscription Agreement and such related agreements it is hereby agreed
that the execution by the Purchaser of this Subscription Agreement, in the place
set forth herein, shall constitute agreement to be bound by the terms and
conditions hereof and the terms and conditions of the Security Agreement with
the same effect as if each of such separate but related agreement was separately
signed.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


E-12

--------------------------------------------------------------------------------


 
How to subscribe for Units in the private offering of
 
Vyteris, Inc.:
 
1.
Date and Fill in the number of Units being purchased and Complete and Sign the
Omnibus Subscription Agreement.



2.
Initial the Accredited Investor Certification page attached to this letter.



3.
Complete and return the Investor Profile and, if applicable, Wire Transfer
Authorization attached to this letter.



4.
Fax all forms to DiAnn Ellis at (212) 829-4424 and then send all signed original
documents with check to:



Ms. DiAnn Ellis
Spencer Trask Ventures, Inc.
1700 East Putnam Avenue, Suite 401
Greenwich, CT 06870


5.
Please make your subscription payment payable to the order of “Signature Bank,
Escrow Agent for VYTERIS, INC.”

 
For wiring funds directly to the escrow account,
see the following instructions:


Bank Name: Signature Bank
ABA Number: 026013576
A/C Name: Signature Bank, as Agent For
Vyteris, Inc.
A/C Number: 1501196335
FBO: Investor Name
Social Security Number
Address
 
Thank you for your interest,


Spencer Trask Ventures, Inc.

 
E-13

--------------------------------------------------------------------------------

 

ANTI MONEY LAUNDERING REQUIREMENTS
 
The USA PATRIOT Act
 
What is money laundering?
 
How big is the problem
and why is it important?
 
The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad.  The Act imposes new anti-money laundering
requirements on brokerage firms and financial institutions.  Since April 24,
2002 all brokerage firms have been required to have new, comprehensive
anti-money laundering programs.
 
To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.
  
 
Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities.  Money
laundering occurs in connection with a wide variety of crimes, including illegal
arms sales, drug trafficking, robbery, fraud, racketeering, and terrorism.
  
 
The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets.  According to the U.S.
State Department, one recent estimate puts the amount of worldwide money
laundering activity at $1 trillion a year.



What are we required to do to eliminate money laundering?
 
Under new rules required by the USA PATRIOT Act, our anti-money laundering
program must designate a special compliance officer, set up employee training,
conduct independent audits, and establish policies and procedures to detect and
report suspicious transaction and ensure compliance with the new laws.
 
As part of our required program, we may ask you to provide various
identification documents or other information.  Until you provide the
information or documents we need, we may not be able to effect any transactions
for you.

 
 
E-14

--------------------------------------------------------------------------------

 

VYTERIS, INC.
 
OMNIBUS SIGNATURE PAGE TO
THE SUBSCRIPTION AGREEMENT, SECURITY AGREEMENT AND WARRANT


Subscriber hereby elects to subscribe under the Subscription Agreement for a
total of ______ Units at a price of $100,000 per Unit (NOTE: to be completed by
subscriber) and executes the Subscription Agreement.
 
Date (NOTE: To be completed by subscriber): __________________, 2009
 

--------------------------------------------------------------------------------


If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON or as COMMUNITY PROPERTY:


Print Name(s)
 
Social Security Number(s)
           
Signature(s) of Subscriber(s)
 
Signature
           
Date:
 
Address:
     

 
If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST


Name of Partnership, Corporation, Limited Liability Company of Trust
 
Federal Taxpayer
 
         
 
 
 
Name:
 
State of Organization
Title:
         
 
 
 
Date
 
Address

 
VYTERIS, INC.
 
SPENCER TRASK VENTURES, INC.
     
By:
   
By:
   
Authorized Officer
   
Authorized Officer

 
 
E-15

--------------------------------------------------------------------------------

 

VYTERIS, INC.
ACCREDITED INVESTOR CERTIFICATION
 
For Individual Investors Only
(all Individual Investors must INITIAL where appropriate):
 
Initial _______
I have a net worth (including home, furnishings and automobiles) in excess of $1
million either individually or through aggregating my individual holdings and
those in which I have a joint, community property or other similar shared
ownership interest with my spouse.
Initial _______
I have had an annual gross income for the past two years of at least $200,000
(or $300,000 jointly with my spouse) and expect my income (or joint income, as
appropriate) to reach the same level in the current year.
Initial _______
I am a director or executive officer of Vyteris, Inc.



For Non-Individual Investors
(all Non-Individual Accredited Investors must INITIAL where appropriate):


Initial _______
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that is 100% owned by persons who meet at least one of
the criteria for Individual Investors set forth above.
Initial _______
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that has total assets of at least $5 million and was
not formed for the purpose of investing the Company.
Initial _______
The investor certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
adviser.
Initial _______
The investor certifies that it is an employee benefit plan whose total assets
exceed $5,000,000 as of the date of this Agreement.
Initial _______
The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet either of the criteria
for Individual Investors.
Initial _______
The investor certifies that it is a U.S. bank, U.S. savings and loan association
or other similar U.S. institution acting in its individual or fiduciary
capacity.
Initial _______
The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.
Initial _______
The investor certifies that it is an organization described in §501(c)(3) of the
Internal Revenue Code with total assets exceeding $5,000,000 and not formed for
the specific purpose of investing in the Company.
Initial _______
The investor certifies that it is a trust with total assets of at least
$5,000,000, not formed for the specific purpose of investing in the Company, and
whose purchase is directed by a person with such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of the prospective investment.
Initial _______
The investor certifies that it is a plan established and maintained by a state
or its political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of $5,000,000.
Initial _______
The investor certifies that it is an insurance company as defined in §2(13) of
the Securities Act, or a registered investment company.

 
 
E-16

--------------------------------------------------------------------------------

 

[logo.jpg]


VYTERIS, INC.
Investor Profile
 
(Must be completed by Investor)


Section A - Personal Investor Information
 
Investor Name(s):
_____________________________________________________________________________________
 
Individual executing Profile or Trustee:
___________________________________________________________________
 
Social Security Numbers / Federal I.D. Number:
_____________________________________________________________


Date of Birth:
_________________
 
Marital Status: _________________________________
Joint Party Date of Birth:
_________________
 
Investment Experience (Years): ______________
Annual Income:
_________________
 
Liquid Net Worth: ___________________
Net Worth:
________________
   

Tax Bracket:                             ______ 15% or below       _____ 25% -
27.5%       _____ Over 27.5%
 
Investment Objectives (circle one or more):
Preservation of Capital, Income, Capital Appreciation, Trading Profits,
Speculation or Other (please specify) * See definitions on following page

 
Home Street Address:
__________________________________________________________________________________
 
Home City, State & Zip Code:
_________________________________________________________________________
 
Home Phone: ________________________ Home Fax: _____________________  Home
Email: ____________________
 
Employer:
___________________________________________________________________________________________
 
Employer Street Address:
_______________________________________________________________________________
 
Employer City, State & Zip Code:
______________________________________________________________________
 
Bus. Phone: __________________________ Bus. Fax: __________________________ Bus.
Email: ________________
 
Type of Business:
____________________________________________________________________________________
 
Spencer Trask Account Executive / Outside Broker/Dealer:
__________________________________________________
 
If you are a United States citizen, please list the number and jurisdiction of
issuance of any other government-issued document evidencing residence and
bearing a photograph or similar safeguard (such as a driver’s license or
passport), and provide a photocopy of each of the documents you have listed.
 

--------------------------------------------------------------------------------

If you are NOT a United States citizen, for each jurisdiction of which you are a
citizen or in which you work or reside, please list (i) your passport number and
country of issuance or (ii) alien identification card number AND (iii) number
and country of issuance of any other government-issued document evidencing
nationality or residence and bearing a photograph or similar safeguard, and
provide a photocopy of each of these documents you have listed.  These
photocopies must be certified by a lawyer as to authenticity.
 

--------------------------------------------------------------------------------

 
 
E-17

--------------------------------------------------------------------------------

 

Section B – Certificate Delivery Instructions
 
____ Please deliver Note and Warrant certificate to the Employer Address listed
in Section A.
 
____ Please deliver Note and Warrant certificate to the Home Address listed in
Section A.
 
____ Please deliver Note and Warrant certificate to the following address:
_________________________________.


Section C – Form of Payment – Check or Wire Transfer
 
____ Check payable to Signature Bank, As Escrow Agent for Vyteris, Inc.
 
____ Wire funds from my outside account according to the “How to subscribe for
Units” Page.
 
____ Wire funds from my Spencer Trask Account - See Following Page.
 
____ The funds for this investment are rolled over, tax deferred from __________
within the allowed 60 day window.
 
Please check if you are a FINRA member or affiliate of a FINRA member firm:
________
 
 
 
 
Investor Signature
 
Date
     
 
 
 
Investor Signature
 
Date


 
E-18

--------------------------------------------------------------------------------

 

Investment Objectives: The typical investment listed with each objective are
only some examples of the kinds of investments that have historically been
consistent with the listed objectives.  However, neither Vyteris, Inc. nor
Spencer Trask Ventures, Inc. can assure that any investment will achieve your
intended objective.  You must make your own investment decisions and determine
for yourself if the investments you select are appropriate and consistent with
your investment objectives.


Neither Vyteris, Inc. nor Spencer Trask Ventures, Inc. assume responsibility to
you for determining if the investments you selected are suitable for you.


Preservation of Capital: An investment objective of Preservation of Capital
indicates you seek to maintain the principal value of your investments and are
interested in investments that have historically demonstrated a very low degree
of risk of loss of principal value.  Some examples of typical investments might
include money market funds and high quality, short-term fixed income products.


Income:  An investment objective of Income indicates you seek to generate from
investments and are interested in investments that have historically
demonstrated a low degree of risk of loss of principal value.  Some examples of
typical investments might include high quality, short and medium-term fixed
income products, short-term bond funds and covered call options.


Capital Appreciation:  An investment objective of Capital Appreciation indicates
you seek to grow the principal value of your investments over time and are
willing to invest in securities that have historically demonstrated a moderate
to above average degree of risk of loss of principal value to pursue this
objective.  Some examples of typical investments might include common stocks,
lower quality, medium-term fixed income products, equity mutual funds and index
funds.


Trading Profits: An investment objective of Trading Profits indicates you seek
to take advantage of short-term trading opportunities, which may involve
establishing and liquidating positions quickly.  Some examples of typical
investments might include short-term purchases and sales of volatile or low
priced common stocks, put or call options, spreads, straddles and/or
combinations on equities or indexes.  This is a high-risk strategy.


Speculation:  An investment objective of Speculation indicates you seek a
significant increase in the principal value of your investments and are willing
to accept a corresponding greater degree of risk by investing in securities that
have historically demonstrated a high degree of risk of loss of principal value
to pursue this objective.  Some examples of typical investments might include
lower quality, long-term fixed income products, initial public offerings,
volatile or low priced common stocks, the purchase of sale of put or call
options, spreads, straddles and/or combinations on equities or indexes, and the
use of short-term or day trading strategies.


Other:  Please specify.

 
E-19

--------------------------------------------------------------------------------

 

[logo.jpg]
Memorandum
Wire Transfer Authorization


TO:
Lydia Soler - Operations Manager
 
Spencer Trask Ventures, Inc.
   
RE:
Client Wire Transfer Authorization
 
VYTERIS, INC.

 
DATE:________________
 

--------------------------------------------------------------------------------



This memorandum authorizes the transfer of the following listed funds from my
Spencer Trask Brokerage Account as follows:
 
Spencer Trask Brokerage Account #
  ______________________
   
Wire Amount
$______________________



BANK NAME:  SIGNATURE BANK
ABA NUMBER: 026013576
 
A/C NAME: SIGNATURE BANK, AS AGENT FOR VYTERIS, INC.
 
A/C Number: 1501196335


REFERENCE:
SUBSCRIBER LEGAL NAME
______________________________________________________


TAX ID NUMBER
______________________________________________________


SUBSCRIBER ADDRESS
______________________________________________________
 
FBO:
________________________________________________
   
Investment Title:
________________________________________________
   
Signature:
________________________________________________
   
Signature:
________________________________________________
 
(Joint Signature)

 
 
E-20

--------------------------------------------------------------------------------

 
